DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 05/23/2022 for application with case number 17/045,309  (filed on 10/05/2020), in which claims 13-23 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13, 17, 18, and 20-23 are currently amended. Accordingly, Claims 13-23 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 208 831.4, filed on 06/05/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/05/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 17, and 20. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP §2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.

Response to Arguments 
Applicant's arguments filed on 05/23/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §101: The rejections of claims 13-21, for being not directed to patent-eligible subject matter, are withdrawn, as the amended base claim 13 submitted on 05/23/2022 has overcome the rejection as recited in the Non-Final office action mailed on 04/14/2022. However, the rejections of claims 22 & 23, for being not directed to patent-eligible subject matter, are maintained, as the amended said claims submitted on 05/23/2022 have failed to overcome the rejection as recited in the Non-Final office action mailed on 04/14/2022, and outlined below.
Regarding the claim rejections under 35 USC §102(a)(1) & USC §103:  Applicant’s arguments regarding the rejections of the claims 13, 22 & 23 as being clearly anticipated by the prior art of Ewert (US 2016/0152208 A1) have been fully considered. However, those arguments are not persuasive. Applicant asserts that:
“While the rejections may not be agreed with, to facilitate matters, claim 13 has been
rewritten to better clarify the presently claimed subject matter, so that claim 13 of the present
case is directed to …
It is therefore believed and respectfully submitted that any review of the applied
references-including the cited text, whether taken alone or combined should make plain that
they do not disclose or suggest the claim features of … ” (see Remarks pages 6-11; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 13, 22, and 23 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office action mailed on 04/14/2022. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, Applicants’ arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 16 & 20 are rejected under 35 U.S.C. 112(b) because:

Claim 14 recites the limitation “the development step” in line 2. There is insufficient antecedent basis for this limitation in the claim. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the limitation “development step” have been interpreted to mean the producing step “a”. Examiner suggests amending the claim to recite “the  producing step” to overcome this rejection.
Claim 15 recites the limitation “the development step” in line 2.  There is insufficient antecedent basis for this limitation in the claim. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the limitation “development step” have been interpreted to mean the producing step “a”. Examiner suggests amending the claim to recite “the  producing step” to overcome this rejection.
Claims 16 & 20 are rejected for incorporating the error(s) of their respective base claims by dependency. 






Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22, and 23 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 22, and 23 are directed toward a non-transitory machine-readable storage medium, and electronic control apparatus, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 22, and 23 are directed toward the abstract idea of detecting [judgment/ opinion] an impact event based on a determined [judgment/ evaluation] contact probability that is using a developed [observation/ evaluation/ judgment] driving environment model, which is a function of first sensor signals [observation/ evaluation], and a second sensor signal within a measurement window [observation/ evaluation], which falls within the “Mental Processes” grouping of abstract ideas.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. Although the claim recites detecting the impact event, there are no positively claimed limitations regarding such detected impact event.  There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. There is no claimed use of the detected impact event. Rather, as mentioned above, the claims merely recite the detecting of an impact event based on a determined contact probability that is using developed driving environment model, which is a function of first sensor signals, and a second sensor signal within a measurement window.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 22, and 23 are implemented on a generic computer, i.e., “computer program, when executed by a computer”, and there are no further limitations or structural elements, e.g. electronic control unit, that go beyond the generic computer, it can clearly be seen that the abstract idea of detecting of an impact event based on a determined contact probability that is using developed driving environment model, which is a function of first sensor signals, and a second sensor signal within a measurement window is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of sensor signals and a computer to implement a mental processes, such as the detecting an impact event based on sensor signals in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 22, and 23 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	









Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 13-16, 19-20, and 22-23 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2016/0152208 A1 by Ewert et al. (hereinafter “Ewert”) in view of PG Pub. No. US 2016/0114798 A1 by Kim et al. (hereinafter “Kim”)

As per claim 13, Ewert discloses a method for detecting an impact event for a vehicle which is operated in an at least partially automated manner (Ewert, in Fig. 1 [reproduced here for convenience] & ¶¶[0001]-[0030], discloses a method for operating a pedestrian-protection device of a vehicle wherein, impacts the vehicle is determined in order to decide on triggering the pedestrian protection measure), the method comprising:

    PNG
    media_image1.png
    369
    739
    media_image1.png
    Greyscale

Ewert’s Fig. 1 (emphasis added)


a. producing, (Ewert, in Fig. 1 & ¶¶[0019]-[0023], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor] … ¶20 The surroundings sensor 3 preferably comprises a camera system or a radar system that operates for example by ultrasound or laser beam in order to monitor the surroundings of the vehicle [i.e., producing a driving environment model for the vehicle] and in particular to detect collision objects, i.e. objects in the surroundings of the vehicle, that could collide with the vehicle provided that they are (still) at a distance from the vehicle. The signals of the surroundings sensor 3 are fed to a signal analyzer 6. The signal analyzer 6 determines the type of the collision object using the detected signals of the surroundings sensor 3, i.e. in particular whether the collision object is a pedestrian, a cyclist, a motor cycle, another vehicle, a truck or a stationary obstacle, such as for example a wall. Furthermore, the signal analyzer determines the size of the collision object [i.e., producing a driving environment model for the vehicle], which for example gives an indication regarding the mass of the collision object and the collision energy associated therewith that is to be expected. Further, the signal analyzer 6 determines the relative speed of the detected collision object in relation to the vehicle comprising the pedestrian protection device 2 [i.e., producing a driving environment model for the vehicle]);
b. using, via a computing unit, the driving environment model to determine a probability of contacting an object, including another vehicle (Ewert, in Fig. 1 & ¶¶[0011]-[0023], discloses a probability of impact of the collision object is determined by means of the surroundings sensor and is taken into account when changing the limit value. The signals of the surroundings sensor 3 are fed to a signal analyzer 6, which determines the type of the collision object using the detected signals of the surroundings sensor 3, i.e. in particular whether the collision object is another vehicle [i.e., including another vehicle]. The signal processing device 6 determines the so-called probability of a crash or probability of an impact, i.e. the level of the probability of an actual impact of the detected collision object on the vehicle);
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    351
    523
    media_image2.png
    Greyscale

Ewert’s Fig. 2 (emphasis added)

c. opening, via the computing unit, a measurement window for second signals of a contact sensor system as a function of the determined contact probability, wherein when the determined contact probability is at least a specified probability, the measurement window is openable for the contact sensor system, and wherein the measurement window is opened so as to adapt predetermined or variable threshold values for the second signals of the contact sensor system (Ewert, in Fig. 1, Fig. 2 [reproduced here for convenience] & ¶¶[0019]-[0025], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor] and a contact sensor 4 [i.e., contact sensor system], which comprises a pressure tube sensor (PTS sensor), which extends along a bumper of the vehicle for example. Alternatively or in addition, it is conceivable that force sensors, light conductors, acceleration sensors, piezo sensors or a combination thereof [i.e., contact sensor system] are provided on the bumper in order to detect the impact of a collision object on the bumper and to determine a feature of the impact, in particular the energy of the impact, of the collision object. The signal analyzer determines the time to collision TTC and an impact time window [i.e., measurement window] in which the collision of the collision object is to be expected. The signals of the contact sensor 4 [i.e., contact sensor system] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact features are calculated in the next step in a feature calculation device 8. Filtered signals, window integrals [i.e., measurement window], integrals, derivatives and other features are involved in this for example. Ewert further discloses a limit value [i.e., predetermined threshold values] that is only changed  [implies adapt predetermined or variable threshold values] within said time window, as illustrated in FIG. 2, the signal profile 10 of the pressure tube sensor representing the impact energy during the impact of a pedestrian against time t. The limit value Thd [predetermined or variable threshold values] for the collision energy is plotted in a dashed form in the diagram. By limiting the variation of the limit value Thd [i.e., predetermined or variable threshold values] to the critical time region for the collision, incorrect triggering is avoided. The limit value is either changed up or down [implies adapt predetermined or variable threshold values] for this, depending on the type of collision object. The previously determined probability of a crash is preferably also incorporated in the change of the limit value [i.e., variable threshold values]. Ewert, in Fig. 3 [reproduced here for convenience] & ¶¶[0026]-[0030], also discloses an adaptation of the limit value [implies adapt predetermined or variable threshold values] taking into consideration the theoretical point in time of the impact or the impact time window AF [i.e., measurement window] and the probability of a crash [i.e., determined contact probability] against time);


    PNG
    media_image3.png
    611
    1034
    media_image3.png
    Greyscale

Ewert’s Fig. 3 (emphasis added)


d. detecting, via the computing unit, the impact event as a function of the second sensor signals, within the measurement window (Ewert, in Fig. 1, Fig. 2, Fig. 3 & ¶¶[0001]-[0030], discloses the surroundings sensor and the surroundings of the vehicle are monitored for a collision object and the type of a detected collision object is determined before a collision with the vehicle, and whereby by means of the contact sensor a feature of the impact on the vehicle of the collision object that is detected and that impacts the vehicle is determined. The signals of the contact sensor 4 [i.e., second sensor signals] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact [i.e., impact event] features are calculated in the next step in a feature calculation device 8. The calculated features are compared within decision logic 9 with threshold values or limit values. A triggering decision for the pedestrian protection measures 5 is made based on exceeding the threshold values or limit values [implies detecting the impact event]. The results produced by the signal analyzer 6 are fed to the feature calculation device 8 and the decision logic 9 and are taken into account there during the calculation of the features or during the decision making for triggering the pedestrian protection measures [implies detecting the impact event]); and
initiating a (Ewert, in ¶¶[0011]-[0030], discloses that a probability of impact of the collision object is determined by means of the surroundings sensor and is taken into account when changing the limit value. If for example there is still sufficient distance to the collision object in order to carry out an avoidance process, the probability of impact can be set to low, whereas in the event of apparently unavoidable collisions the probability of impact is set to high [implies function of the determined contact probability]. By said measure, in particular premature or unnecessary switching of the pedestrian-protection device to sensitive by a corresponding change of the limit value is avoided).
While Ewert, inherently discloses initiating a maneuver of the vehicle (Ewert, in ¶[0011], discloses to carry out an avoidance process), it does not explicitly teach a sensor fusion unit or a maneuver of the vehicle.
Kim teaches, in Fig. 1 [reproduced here for convenience], ¶[0007] & ¶[0058] that is was old and well known at the time of filing in the art of vehicle operating and control systems, a sensor fusion unit, and initiating a maneuver of the vehicle (Kim, in Fig. 1 & ¶[0007], discloses using a camera, a radar, and an ultrasonic sensor fusion. Kim, in also Fig. 1 & ¶[0058], further discloses controlling steering and braking of a vehicle [i.e., maneuver of the vehicle] depending on a collision possibility. Kim discloses the controller 50 that determines whether there is the collision possibility with two vehicles, then controls the steering control apparatus 20 and the braking control apparatus 30, if it is conformed that there is the collision possibility).

    PNG
    media_image4.png
    584
    940
    media_image4.png
    Greyscale

Kim’s Fig. 1

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert in view of Kim, as both inventions are directed to the same field of endeavor - vehicle operating and control systems and the combination would provide for avoid a collision or reduce collision damage (see at least Kim’s ¶¶[0004]-[0007]).

As per claim 14, Ewert as modified by Kim teaches the method as recited in claim 13, accordingly, the rejection of claim 13 above is incorporated. 
Ewert further teaches wherein the driving environment model is developed in the development step as a function of (Ewert, in Fig. 1 & ¶¶[0019]-[0023], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor], which comprises a camera system or a radar system [i.e., driving environment sensor systems] that operates for example by ultrasound or laser beam in order to monitor the surroundings of the vehicle [i.e., developing a driving environment model for the vehicle] and in particular to detect collision objects, i.e. objects in the surroundings of the vehicle, that could collide with the vehicle provided that they are (still) at a distance from the vehicle. It is also conceivable to use a mono camera for this purpose, in particular with object extraction. The signals of the surroundings sensor 3 are fed to a signal analyzer 6. The signal analyzer 6 determines the type of the collision object using the detected signals of the surroundings sensor 3). 
Ewert does not explicitly disclose a fusion of the first sensor signals.
Kim teaches, in Fig. 1, ¶[0007] & ¶[0058] that is was old and well known at the time of filing in the art of vehicle operating and control systems, a fusion of the first sensor signals (Kim, in Fig. 1 & ¶[0007], discloses using a camera, a radar, and an ultrasonic sensor fusion).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert in view of Kim, as both inventions are directed to the same field of endeavor - vehicle operating and control systems and the combination would provide for avoid a collision or reduce collision damage (see at least Kim’s ¶¶[0004]-[0007]).


As per claim 15, Ewert as modified by Kim teaches the method as recited in claim 13, accordingly, the rejection of claim 13 above is incorporated.
Ewert further teaches wherein the driving environment model includes an inertial profile of a current driving situation, and, in the development step, the inertial profile is developed as a function of third sensor signals from an inertial sensor system, and, in the detection step, the impact event is also detected as a function of the inertial profile (Ewert, in Fig. 1, Fig. 2 & ¶¶[0019]-[0029], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor]. In the present case the contact sensor 4 comprises a pressure tube sensor (PTS sensor), which extends along a bumper of the vehicle for example. Alternatively or in addition, it is conceivable that force sensors, light conductors, acceleration sensors [i.e., third sensor], piezo sensors or a combination thereof are provided on the bumper in order to detect the impact of a collision object. Filtered signals, window integrals, integrals, derivatives and other features are involved. FIG. 2 shows as an exemplary embodiment the signal profile 10 of the pressure tube sensor. This preferably means that the data are stored and made available for later use [i.e., profile]).

As per claim 16, Ewert as modified by Kim teaches the method as recited in claim 15, accordingly, the rejection of claim 15 above is incorporated.
Ewert further teaches wherein the second signals are filtered by the inertial profile in the detection step to detect the impact event (Ewert, in Fig. 1 & ¶¶[0019]-[0023], discloses the contact sensor 4 comprises a pressure tube sensor (PTS sensor), which extends along a bumper of the vehicle for example. Alternatively or in addition, it is conceivable that force sensors, light conductors, acceleration sensors [i.e., third sensor], piezo sensors or a combination thereof are provided on the bumper in order to detect the impact of a collision object. The surroundings sensor 3 preferably comprises a camera system or a radar system that operates for example by ultrasound or laser beam in order to monitor the surroundings of the vehicle and in particular to detect collision objects, i.e. objects in the surroundings of the vehicle, that could collide with the vehicle provided that they are (still) at a distance from the vehicle. The signals of the contact sensor 4 [i.e., second signals] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact features are calculated in the next step in a feature calculation device 8. Filtered signals, window integrals, integrals, derivatives and other features are involved in this for example).

As per claim 19, Ewert as modified by Kim teaches the method as recited in claim 13, accordingly, the rejection of claim 13 above is incorporated. 
Ewert further teaches wherein a threshold value for detecting the impact event is adapted in the opening step (Ewert, in Fig. 1, Fig. 2 [reproduced here for convenience], Fig. 3 & ¶¶[0001]-[0030], discloses the signals of the contact sensor 4 [i.e., second sensor signals] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact [i.e., impact event] features are calculated in the next step in a feature calculation device 8. The calculated features are compared within decision logic 9 with threshold values or limit values. A triggering decision for the pedestrian protection measures 5 is made based on exceeding the threshold values or limit values [implies detecting the impact event]. The results produced by the signal analyzer 6 are fed to the feature calculation device 8 and the decision logic 9 and are taken into account there during the calculation of the features or during the decision making for triggering the pedestrian protection measures [implies detecting the impact event])).
[AltContent: arrow]
    PNG
    media_image2.png
    351
    523
    media_image2.png
    Greyscale

Ewert’s Fig. 2 (emphasis added)

As per claim 20, Ewert as modified by Kim teaches the method as recited in claim 15, accordingly, the rejection of claim 15 above is incorporated. Ewert further teaches comprising: 
localizing the impact event as a function of the first sensor signals and/or the second sensor signals and/or the third sensor signals (Ewert, in Fig. 1 & ¶¶[0007]-[0023], discloses the position or initial position of the collision object [i.e., localizing the impact event] detected by means of the surroundings sensor 3 [i.e., first sensor], which comprises a camera system or a radar system that operates for example by ultrasound or laser beam in order to monitor the surroundings of the vehicle and in particular to detect collision objects, i.e. objects in the surroundings of the vehicle, that could collide with the vehicle provided that they are (still) at a distance from the vehicle [i.e., localizing the impact event]).





As per claim 22, Ewert discloses a non-transitory machine-readable storage medium, on which is stored a computer program, which is executable by a processor of a computing unit, comprising: a program code arrangement having program code for detecting an impact event for a vehicle which is operated in an at least partially automated manner, the computer program, by performing  the following (Ewert, in Fig. 1 [reproduced here for convenience] & ¶¶[0001]-[0030], discloses a method for operating a pedestrian-protection device of a vehicle wherein, impacts the vehicle is determined in order to decide on triggering the pedestrian protection measure and apparatus comprises a correspondingly designed control unit for this that carries out the steps of the method according to the invention):
a. developing,  (Ewert, in Fig. 1 & ¶¶[0019]-[0023], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor] … ¶20 The surroundings sensor 3 preferably comprises a camera system or a radar system that operates for example by ultrasound or laser beam in order to monitor the surroundings of the vehicle [i.e., producing a driving environment model for the vehicle] and in particular to detect collision objects, i.e. objects in the surroundings of the vehicle, that could collide with the vehicle provided that they are (still) at a distance from the vehicle. The signals of the surroundings sensor 3 are fed to a signal analyzer 6. The signal analyzer 6 determines the type of the collision object using the detected signals of the surroundings sensor 3, i.e. in particular whether the collision object is a pedestrian, a cyclist, a motor cycle, another vehicle, a truck or a stationary obstacle, such as for example a wall. Furthermore, the signal analyzer determines the size of the collision object [i.e., producing a driving environment model for the vehicle], which for example gives an indication regarding the mass of the collision object and the collision energy associated therewith that is to be expected. Further, the signal analyzer 6 determines the relative speed of the detected collision object in relation to the vehicle comprising the pedestrian protection device 2 [i.e., producing a driving environment model for the vehicle]);
b. using, via a computing unit, the driving environment model to determine a probability of contacting an object, including another vehicle (Ewert, in Fig. 1 & ¶¶[0011]-[0023], discloses a probability of impact of the collision object is determined by means of the surroundings sensor and is taken into account when changing the limit value. The signals of the surroundings sensor 3 are fed to a signal analyzer 6, which determines the type of the collision object using the detected signals of the surroundings sensor 3, i.e. in particular whether the collision object is another vehicle [i.e., including another vehicle]. The signal processing device 6 determines the so-called probability of a crash or probability of an impact, i.e. the level of the probability of an actual impact of the detected collision object on the vehicle);
c. opening, via the computing unit,  a measurement window for second signals of a contact sensor system as a function of the determined contact probability, wherein when the determined contact probability is at least a specified probability, the measurement window is openable for the contact sensor system, and wherein the measurement window is opened so as to adapt predetermined or variable threshold values for the second signals of the contact sensor system (Ewert, in Fig. 1, Fig. 2 [reproduced here for convenience] & ¶¶[0019]-[0025], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor] and a contact sensor 4 [i.e., contact sensor system], which comprises a pressure tube sensor (PTS sensor), which extends along a bumper of the vehicle for example. Alternatively or in addition, it is conceivable that force sensors, light conductors, acceleration sensors, piezo sensors or a combination thereof [i.e., contact sensor system] are provided on the bumper in order to detect the impact of a collision object on the bumper and to determine a feature of the impact, in particular the energy of the impact, of the collision object. The signal analyzer determines the time to collision TTC and an impact time window [i.e., measurement window] in which the collision of the collision object is to be expected. The signals of the contact sensor 4 [i.e., contact sensor system] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact features are calculated in the next step in a feature calculation device 8. Filtered signals, window integrals [i.e., measurement window], integrals, derivatives and other features are involved in this for example. Ewert further discloses a limit value [i.e., predetermined threshold values] that is only changed  [implies adapt predetermined or variable threshold values] within said time window, as illustrated in FIG. 2, the signal profile 10 of the pressure tube sensor representing the impact energy during the impact of a pedestrian against time t. The limit value Thd [predetermined or variable threshold values] for the collision energy is plotted in a dashed form in the diagram. By limiting the variation of the limit value Thd [i.e., predetermined or variable threshold values] to the critical time region for the collision, incorrect triggering is avoided. The limit value is either changed up or down [implies adapt predetermined or variable threshold values] for this, depending on the type of collision object. The previously determined probability of a crash is preferably also incorporated in the change of the limit value [i.e., variable threshold values]. Ewert, in Fig. 3 [reproduced here for convenience] & ¶¶[0026]-[0030], also discloses an adaptation of the limit value [implies adapt predetermined or variable threshold values] taking into consideration the theoretical point in time of the impact or the impact time window AF [i.e., measurement window] and the probability of a crash [i.e., determined contact probability] against time);
d. detecting, via the computing unit, the impact event as a function of the second sensor signals, within the measurement window (Ewert, in Fig. 1, Fig. 2, Fig. 3 & ¶¶[0001]-[0030], discloses the surroundings sensor and the surroundings of the vehicle are monitored for a collision object and the type of a detected collision object is determined before a collision with the vehicle, and whereby by means of the contact sensor a feature of the impact on the vehicle of the collision object that is detected and that impacts the vehicle is determined. The signals of the contact sensor 4 [i.e., second sensor signals] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact [i.e., impact event] features are calculated in the next step in a feature calculation device 8. The calculated features are compared within decision logic 9 with threshold values or limit values. A triggering decision for the pedestrian protection measures 5 is made based on exceeding the threshold values or limit values [implies detecting the impact event]. The results produced by the signal analyzer 6 are fed to the feature calculation device 8 and the decision logic 9 and are taken into account there during the calculation of the features or during the decision making for triggering the pedestrian protection measures [implies detecting the impact event]). 
Ewert does not explicitly teach a sensor fusion unit.
Kim teaches, in Fig. 1 [reproduced here for convenience], ¶[0007] & ¶[0058] that is was old and well known at the time of filing in the art of vehicle operating and control systems, a sensor fusion unit (Kim, in Fig. 1 & ¶[0007], discloses using a camera, a radar, and an ultrasonic sensor fusion).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert in view of Kim, as both inventions are directed to the same field of endeavor - vehicle operating and control systems and the combination would provide for avoid a collision or reduce collision damage (see at least Kim’s ¶¶[0004]-[0007]).



As per claim 23, Ewert discloses an electronic control apparatus to detect an impact event for a vehicle which is operated in an at least partially automated manner, comprising:
an electronic control unit configured to perform the following (Ewert, in Fig. 1 [reproduced here for convenience] & ¶¶[0001]-[0030], discloses a method for operating a pedestrian-protection device of a vehicle wherein, impacts the vehicle is determined in order to decide on triggering the pedestrian protection measure and apparatus comprises a correspondingly designed control unit for this that carries out the steps of the method according to the invention):
a. developing,  (Ewert, in Fig. 1 & ¶¶[0019]-[0023], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor] … ¶20 The surroundings sensor 3 preferably comprises a camera system or a radar system that operates for example by ultrasound or laser beam in order to monitor the surroundings of the vehicle [i.e., producing a driving environment model for the vehicle] and in particular to detect collision objects, i.e. objects in the surroundings of the vehicle, that could collide with the vehicle provided that they are (still) at a distance from the vehicle. The signals of the surroundings sensor 3 are fed to a signal analyzer 6. The signal analyzer 6 determines the type of the collision object using the detected signals of the surroundings sensor 3, i.e. in particular whether the collision object is a pedestrian, a cyclist, a motor cycle, another vehicle, a truck or a stationary obstacle, such as for example a wall. Furthermore, the signal analyzer determines the size of the collision object [i.e., producing a driving environment model for the vehicle], which for example gives an indication regarding the mass of the collision object and the collision energy associated therewith that is to be expected. Further, the signal analyzer 6 determines the relative speed of the detected collision object in relation to the vehicle comprising the pedestrian protection device 2 [i.e., producing a driving environment model for the vehicle]);
b. using, via a computing unit, the driving environment model to determine a probability of contacting an object, including another vehicle (Ewert, in Fig. 1 & ¶¶[0011]-[0023], discloses a probability of impact of the collision object is determined by means of the surroundings sensor and is taken into account when changing the limit value. The signals of the surroundings sensor 3 are fed to a signal analyzer 6, which determines the type of the collision object using the detected signals of the surroundings sensor 3, i.e. in particular whether the collision object is another vehicle [i.e., including another vehicle]. The signal processing device 6 determines the so-called probability of a crash or probability of an impact, i.e. the level of the probability of an actual impact of the detected collision object on the vehicle);
c. opening, via the computing unit,  a measurement window for second signals of a contact sensor system as a function of the determined contact probability, wherein when the determined contact probability is at least a specified probability, the measurement window is openable for the contact sensor system, and wherein the measurement window is opened so as to adapt predetermined or variable threshold values for the second signals of the contact sensor system (Ewert, in Fig. 1, Fig. 2 [reproduced here for convenience] & ¶¶[0019]-[0025], discloses an apparatus for operating a pedestrian-protection device 2 comprising a surroundings sensor 3 [i.e., first sensor] and a contact sensor 4 [i.e., contact sensor system], which comprises a pressure tube sensor (PTS sensor), which extends along a bumper of the vehicle for example. Alternatively or in addition, it is conceivable that force sensors, light conductors, acceleration sensors, piezo sensors or a combination thereof [i.e., contact sensor system] are provided on the bumper in order to detect the impact of a collision object on the bumper and to determine a feature of the impact, in particular the energy of the impact, of the collision object. The signal analyzer determines the time to collision TTC and an impact time window [i.e., measurement window] in which the collision of the collision object is to be expected. The signals of the contact sensor 4 [i.e., contact sensor system] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact features are calculated in the next step in a feature calculation device 8. Filtered signals, window integrals [i.e., measurement window], integrals, derivatives and other features are involved in this for example. Ewert further discloses a limit value [i.e., predetermined threshold values] that is only changed  [implies adapt predetermined or variable threshold values] within said time window, as illustrated in FIG. 2, the signal profile 10 of the pressure tube sensor representing the impact energy during the impact of a pedestrian against time t. The limit value Thd [predetermined or variable threshold values] for the collision energy is plotted in a dashed form in the diagram. By limiting the variation of the limit value Thd [i.e., predetermined or variable threshold values] to the critical time region for the collision, incorrect triggering is avoided. The limit value is either changed up or down [implies adapt predetermined or variable threshold values] for this, depending on the type of collision object. The previously determined probability of a crash is preferably also incorporated in the change of the limit value [i.e., variable threshold values]. Ewert, in Fig. 3 [reproduced here for convenience] & ¶¶[0026]-[0030], also discloses an adaptation of the limit value [implies adapt predetermined or variable threshold values] taking into consideration the theoretical point in time of the impact or the impact time window AF [i.e., measurement window] and the probability of a crash [i.e., determined contact probability] against time);
d. detecting, via the computing unit, the impact event as a function of the second sensor signals, within the measurement window (Ewert, in Fig. 1, Fig. 2, Fig. 3 & ¶¶[0001]-[0030], discloses the surroundings sensor and the surroundings of the vehicle are monitored for a collision object and the type of a detected collision object is determined before a collision with the vehicle, and whereby by means of the contact sensor a feature of the impact on the vehicle of the collision object that is detected and that impacts the vehicle is determined. The signals of the contact sensor 4 [i.e., second sensor signals] are fed to a signal processing device 7 that analyzes the impact data of the collision object on the vehicle after or while the collision object impacts the vehicle [i.e., measurement window]. Using the processed signals from the signal processing device 7, so-called features or impact [i.e., impact event] features are calculated in the next step in a feature calculation device 8. The calculated features are compared within decision logic 9 with threshold values or limit values. A triggering decision for the pedestrian protection measures 5 is made based on exceeding the threshold values or limit values [implies detecting the impact event]. The results produced by the signal analyzer 6 are fed to the feature calculation device 8 and the decision logic 9 and are taken into account there during the calculation of the features or during the decision making for triggering the pedestrian protection measures [implies detecting the impact event]).
Ewert does not explicitly teach a sensor fusion unit.
Kim teaches, in Fig. 1 [reproduced here for convenience], ¶[0007] & ¶[0058] that is was old and well known at the time of filing in the art of vehicle operating and control systems, a sensor fusion unit (Kim, in Fig. 1 & ¶[0007], discloses using a camera, a radar, and an ultrasonic sensor fusion).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ewert in view of Kim, as both inventions are directed to the same field of endeavor - vehicle operating and control systems and the combination would provide for avoid a collision or reduce collision damage (see at least Kim’s ¶¶[0004]-[0007]).




Claims 17-18 are rejected under 35 USC §103 as being unpatentable over Ewert (PG Pub. No. US 2016/0152208 A1) in view of Kim (PG Pub. No. US 2016/0114798 A1), and further in view of PG Pub. No. US 2014/0000974 A1 by Nilsson et al. (hereinafter “Nilsson”)

As per claim 17, Ewert as modified by Kim teaches the method as recited in claim 13, accordingly, the rejection of claim 13 above is incorporated. 
Ewert as modified by Kim does not disclose any of claim 17 limitations.
Nilsson teaches, in ¶¶[0025]-[0043] that is was old and well known at the time of filing in the art of vehicle operating and control systems, wherein the driving environment model is developed in the producing step as a function of information from a vehicle-to-X communication, the information including localization data and/or geometric data on the object (Nilsson, in ¶¶[0025]-[0043], discloses the remote sensor [i.e., first sensor] comprises a radar system, a lidar system, an ultrasonic system, a camera system, a stereo camera system, an IR camera system and/or a transceiver of a vehicle-2-vehicle system. The transceiver is an apparatus capable of transmitting and receiving information from other vehicles. The remote sensor is used to detect the distance to the target object [i.e., localization data]. Nilsson’s disclosed method further comprises the step of determining a height of the target object [i.e., geometric data] by means of information from the remote sensor).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ewert & Kim in view of Nilsson, as all inventions are directed to the same field of endeavor – vehicle operating and control systems and the combination would provide for pedestrian protection by activating an irreversible protection means, if it will help, and not activating it, if it will not help by classifying the target object, and protect vulnerable road user (see Nilsson’s ¶¶[0002]-[0012] & ¶¶[0025]-[0030]).

As per claim 18, Ewert as modified by Kim as modified by Nilsson teaches the method as recited in claim 17, accordingly, the rejection of claim 17 above is incorporated.
Ewert further teaches wherein the contact probability is determined in the producing step  (Ewert, in Fig. 1 & ¶¶[0011]-[0023], discloses that the probability of impact of the collision object is determined by means of the surroundings sensor and is taken into account when changing the limit value. The signals of the surroundings sensor 3 are fed to a signal analyzer 6. The signal processing device 6 determines the so-called probability of a crash or probability of an impact, i.e. the level of the probability of an actual impact of the detected collision object on the vehicle).
Ewert as modified by Kim does not disclose the contact probability as a function of the information.
Nilsson teaches, in ¶¶[0025]-[0043] that is was old and well known at the time of filing in the art of vehicle operating and control systems, the contact probability as a function of the information (Nilsson, in ¶¶[0025]-[0044], discloses the remote sensor [i.e., first sensor] comprises a radar system, a lidar system, an ultrasonic system, a camera system, a stereo camera system, an IR camera system and/or a transceiver of a vehicle-2-vehicle system. The transceiver is an apparatus capable of transmitting and receiving information from other vehicles. The remote sensor is used to detect the distance to the target object [i.e., localization data]. Nilsson’s disclosed method further comprises the step of determining a height of the target object [i.e., geometric data] by means of information from the remote sensor. Nilsson’s disclosed method further comprises the step of determining a predicted impact point [implies contact probability] on the vehicle based on information from the remote sensor).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ewert & Kim in view of Nilsson, as all inventions are directed to the same field of endeavor – vehicle operating and control systems and the combination would provide for pedestrian protection by activating an irreversible protection means, if it will help, and not activating it, if it will not help by classifying the target object, and protect vulnerable road user (see Nilsson’s ¶¶[0002]-[0012] & ¶¶[0025]-[0030]).
























Claim 21 is rejected under 35 USC §103 as being unpatentable over Ewert (PG Pub. No. US 2016/0152208 A1) in view of Kim (PG Pub. No. US 2016/0114798 A1), and further in view of PG Pub. No. US 2003/0100983 A1 by Bullinger et al. (hereinafter “Bullinger”)

As per claim 21, Ewert as modified by Kim teaches the method as recited in claim 13, accordingly, the rejection of claim 13 above is incorporated. 
Ewert as modified by Kim does not disclose any of claim 21 limitations.
Bullinger teaches, in Fig. 1 Abstract, ¶¶[0016]-[0017] & ¶¶[0038]-[0041] that is was old and well known at the time of filing in the art of vehicle operating and control systems, further comprising:
checking a plausibility of the detection of the impact event as a function of a diagnostic signal of a sensor of the vehicle (Bullinger, in Fig. 1 [reproduced here for convenience], Abstract, ¶¶[0016]-[0017] & ¶¶[0038]-[0041], discloses a time range that is determined on the basis of the anticipated impact time, a signal quality of at least one proximity sensor [i.e., diagnostic signal of a sensor], driving dynamics and the geometry of a collision object being taken into account in this time range. The activation of the assigned vehicle-occupant protection devices takes place in this time range after a plausibility-confirmation check.  With Bullinger’s disclosed method it becomes possible to use simple sensors to generate what is referred to as a time window, i.e. a time range for a triggering request, in which the plausibility of a triggering request is confirmed after a threshold value is exceeded, after which, if appropriate, activation of the vehicle-occupant protection device or devices takes place. With such a method according to the invention, very exact and precise triggering or activation of the vehicle occupant protection devices can take place, the driving dynamics, geometry of the collision object and the signal quality of the respective proximity sensor which is used also being taken into account. The corresponding vehicle-occupant protection systems 10, 11 of the vehicle 9 is therefore activated immediately after positive plausibility confirmation checking).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ewert & Kim in view of Bullinger, as all inventions are directed to the same field of endeavor – vehicle operating and control systems and the combination would provide for detecting impact for activating protection device and triggering of a vehicle-occupant protection device in a way which is precisely adapted to the respective hazardous situation and determining whether a safety-critical hazardous situation is present and the airbag and/or other vehicle-occupant protection devices should be triggered (see Bullinger’s ¶¶[0014]-[0017]).

    PNG
    media_image5.png
    839
    818
    media_image5.png
    Greyscale

Bullinger’s Fig. 1 (emphasis added)

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661                           
	
/RUSSELL FREJD/Primary Examiner, Art Unit 3661